Citation Nr: 0410015	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  96-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as 
a secondary to the service-connected residuals of a fractured 
right ankle.

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident, claimed as secondary to the service-
connected residuals of a fractured right ankle.

3.  Entitlement to service connection for psychiatric disability, 
claimed as secondary to the service-connected residuals of a 
fractured right ankle.

4.  Entitlement to a rating in excess of 30 percent for residuals 
of a fractured right ankle.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran served on active duty from August 1955 to August 1959.

The Board of Veterans' Appeals (Board) is REMANDING this appeal to 
the RO via the Appeals Management Center, in Washington, DC.  VA 
will notify you if further action is required on your part. 

In July 2001, the Board denied entitlement to service connection 
for hypertension, the residuals of a cerebrovascular accident, and 
psychiatric disability, all claimed as secondary to the veteran's 
service-connected residuals of a fractured right ankle.  The Board 
also denied entitlement to a rating in excess of 30 percent 
service-connected residuals of a fractured right ankle.  

In April 2003, pursuant to a joint motion of the parties, the 
United States Court of Appeals for Veterans Claims (CAVC) vacated 
the Board's July 2001 decision and remanded the case for 
readjudication consistent with the motion.  The joint motion 
specified that the Board consider the notice and development 
procedures set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In particular, it was found 
that the notice requirements of the VCAA had not been inadequately 
met.  

In September 2003, the Board remanded the case to the RO to ensure 
satisfaction of VCAA notice requirements, and for readjudication 
of the veteran's claims.  The RO sent the veteran a VCAA notice 
letter in December 2003.  However, the RO did not actually 
readjudicate the veteran's claims before returning the case to the 
Board in February 2004.  This RO readjudication must be completed 
before the Board can revisit the veteran's claims.  A remand by 
the CAVC or the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the Board REMANDS this appeal for the following: 

Readjudicate (in a rating decision) the claims shown on the title 
page of this remand.  In so doing, consider all of the evidence 
and/or argument received in support of the veteran's claims.  If 
the benefits sought on appeal are not granted to the veteran's 
satisfaction, furnish the veteran and his representative with a 
Supplemental Statement of the Case and afforded them an 
opportunity to respond. 

Thereafter, if in order, the case should be returned to the Board 
for further appellate action.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by the 
Board or by the CAVC.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes); 
see also M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

